MEMORANDUM**
Theresa Tuua appeals her conviction by guilty plea and her sentence of one year of incarceration plus six years of supervised release for distribution of cocaine base within 1000 feet of a playground, in violation of 21 U.S.C. § 860(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Tuua’s counsel has submitted a brief stating that there are no meritorious issues for review. Appellant has not filed a supplemental pro se brief.
Our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.